DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-3, as filed on 10/25/2021, are currently pending and considered below.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on October 2nd 2019 and October 27th 2020. It is noted, however, that applicant has not filed a certified copy of the TW 108145773 and TW 109137241 application as required by 37 CFR 1.55. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by US 20190054343 A1 (Chiang et al; henceforth Chiang).
Regarding Independent Claim 1, Chiang discloses a rower (Figure 1), comprising a main frame (frame 110), a seat cushion (sliding seat 130) and a resistance device (resistance device 150), said main frame comprising a slide rail (guide rail 111), said slide rail having a front end and an opposing rear end (Figure 1: Annotated), 

    PNG
    media_image1.png
    530
    835
    media_image1.png
    Greyscale

Figure 1: Chiang Annotated
said seat cushion being slidably arranged on said slide rail (see movement arrow T in Figure 1), wherein said resistance device is installed under said slide rail (see Figure 1 wherein the lower part of flywheel 151 of resistance device 150 is installed at a lower height under the rail 111) and adjacent to the rear end of said slide rail (see Figure 1 wherein the resistance device 150 is adjacent to the rear end of the rail 111).  
	Regarding Claim 2, Chiang further discloses the rower according to claim 1, further comprising a handlebar (rod shaped handle 143), wherein said resistance device comprises a housing (Figure 2A: Annotated), a driving wheel (driving wheel 161 and cord winder 141), a driven wheel (second driving wheel 162) and a magnetoresistor (eddy current brake 152 with flywheel 151), said driving wheel comprising a rope reel (cord winder 141) and a pulling reel (driving wheel 161) coaxially arranged (winder 141 and wheel 161 are coaxially aligned , see Figure 1), said pulling reel being connected to said driven wheel through a belt (driving belt 163);

    PNG
    media_image2.png
    351
    362
    media_image2.png
    Greyscale

Figure 2A: Chiang Annotated
	 said handlebar is connected with a first rope (cord 142), and said first rope is connected to said rope reel (at a first end to the cord winder 141).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190054343 A1 (Chiang) in view of US 6162152 A (Kuo).
	Regarding Claim 3, Chiang discloses the invention as substantially claimed, see above. Chiang further discloses the rower according to claim 2, further comprising a second frame (Figure 1: Annotated), 

    PNG
    media_image3.png
    339
    455
    media_image3.png
    Greyscale

Figure 1: Chiang Annotated
	said second frame being provided with a resistance adjustment button (adjustment knob 153; in as much as applicant has shown the resistance adjustment button is a knob), said resistance adjustment button being connected to said magnetoresistor so as to control said magnetoresistor to approach or stay away from said driven wheel (“The user is able to control the resistance adjusting mechanism 152 via an adjustment knob 153 that is mounted on the frame 110, for example, mechanically controlling the permanent magnet of the ECB to move toward or away from the flywheel 151” ¶ 29; see Figure 1 above wherein the resistance adjustment mechanism is connected to the knob 153 via a dashed line in Figure 1). Chiang further discloses the ECB as conventional (“ECB is a conventional mechanism that is well known in the art, which is simply indicated by a box in the figures” ¶ 29).
	Chiang does not disclose said resistance adjustment button being connected with a second rope, said second rope being connected to said magnetoresistor.  
	Kuo teaches an analogous exercise device solving the same issue of manually controlling a magnetic brake comprising: a driven wheel (resistance wheel 10) and a magnetoresistor (Figure 6: Annotated; the magnetoresistor comprising magnets 33 actuated on magnet base 30 via wheel 40);
	a resistance adjustment button (“a button” Col. 3, line 31), said resistance adjustment button being connected with a second rope (wire rope 60), said second rope being connected to said magnetoresistor so as to control said magnetoresistor to approach or stay away from said driven wheel (“using a wire rope 60 wound around on the center shaft 42 as shown in FIG. 6, controlling slackness or tightness of the wire rope 60 with a button so as to alter the distance between the resist wheel 10 and the magnets 33 to adjust resistance of the resist wheel 10” Col. 3, lines 28-33).

    PNG
    media_image4.png
    353
    412
    media_image4.png
    Greyscale

Figure 6: Kuo
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Chiang’s magnetic adjustment mechanism and knob to be the magnet base 30, magnets 33, wheel 40, and wire rope 60 with manual button, as taught by Kuo in order to provide a lost cost and accurate braking system (Col. 1, lines 48-40).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784